Clerke, J.
(dissenting). The facts found by the referee are substantially in conformity with the allegations in the complaint. The agency of the defendant, the service which . he was to perform, the maximum of the price which he was to give for the land, the actual price for which it was sold, the false representation that he had purchased it at $15 an acre, when in fact he had purchased it at $10 an acre, the amount which the plaintiff paid for the land in consequence of this false representation, being $757.05 ($242.35 more than the actual purchase-money), and the retention, unjustly, by the defendant, of this excess, are facts alike found by the referee, and alleged in the complaint.
Evidence was before the referee, tending to prove these . facts ; and we cannot interfere with his findings, even if we supposed them erroneous.
The referee committed no error in admitting the testimony of Sylvia Wilson. Her testimony showed the animus of the defendant; besides, it tended to show that the testimony of the plaintiff to the same effect, was true.
The judgment should be affirmed, with costs.
Judgment reversed.